Citation Nr: 1308133	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  03-33 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to July 6, 2011, and in excess of 20 percent as of July 6, 2011 for residuals of a fifth metatarsal fracture of the right foot. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973, and from January 1974 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which, in pertinent part, granted service connection for a fifth metatarsal fracture of the right foot and assigned a noncompensable rating.  This case is currently under the jurisdiction of the RO in San Diego, California.  The Board remanded this claim in June 2007 for further development.  It now returns for appellate review.

The Veteran requested to testify at a hearing before the Board in his November 2003 substantive appeal (VA Form 9), but subsequently withdrew this request in a November 2003 letter.  See 38 C.F.R. § 20.704(e) (2012).

In a March 2005 decision, the Board granted a 10 percent rating, but no higher, for the Veteran's residuals of a right fifth metatarsal fracture, and also denied entitlement to a rating in excess of 10 percent for a service-connected scar of the right foot.  The United States Court of Appeals for Veterans Claims (Court) issued a memorandum decision in November 2006 which vacated that part of the Board's decision denying entitlement to a rating in excess of 10 percent for the right fifth metatarsal fracture and remanded this issue for further action in accordance with the Court's discussion.  Judgment was entered in December 2006.  The issue of an increased rating for the service-connected scar of the right foot is no longer on appeal. 

During the pendency of this remand, an earlier effective date of January 10, 2001 was assigned for the grant of service connection of the right fifth metatarsal fracture residuals.  Further, an increased rating of 20 percent effective July 6, 2011-the date of a VA examination report-was granted in a January 2012 rating decision.  The Veteran separately perfected an appeal of the July 6, 2011 effective date of the 20 percent rating.  See 38 C.F.R. § 20.200 (2012).  Nevertheless, this issue is not separate from the appeal of the initial rating assigned his right fifth metatarsal fracture.  Rather, the question of whether a 20 percent rating or higher is warranted at an earlier point during the pendency of the claim is built into the appeal of the initial rating assigned this disability.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, which is known as "staged rating[s]").  It should also be noted that this appeal was not abrogated by the grant of a 20 percent rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  Accordingly, as reflected in the cover page of this decision, there is only one issue on appeal, which is whether higher ratings are warranted both prior to and as of July 6, 2011 for the Veteran's right fifth metatarsal fracture residuals. 

In an October 2012 letter to the RO, the Veteran requested that retroactive compensation benefits which had recently been granted but withheld due to his incarceration be forwarded to him to the extent permitted under 38 U.S.C.A. § 5313 (West 2002) (Limitation on payment of compensation and dependency and indemnity compensation to persons incarcerated for conviction of a felony).  He also requested that an updated statement of the current total amount withheld be sent to him for his record.  These issues are not the subject of an appeal or otherwise under the jurisdiction of the Board.  Therefore, they are referred to the agency of original jurisdiction for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. Prior to July 6, 2011, the Veteran's residuals of a right fifth metatarsal fracture were moderate in nature. 

2. As of July 6, 2011, the Veteran's residuals of a right fifth metatarsal fracture have not been worse than moderately severe in nature. 


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 percent prior to July 6, 2011, and in excess of 20 percent as of July 6, 2011, for residuals of a right fifth metatarsal fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.3, 4,40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC's) 5003, 5284 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Veteran's appeal of the initial rating assigned his service-connected residuals of a right fifth metatarsal fracture stems from a granted claim of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under 38 § U.S.C.A. § 5103(a) requires notice of these five elements in initial rating cases.  See id. at 486; Quartuccio, 16 Vet. App. at 187; but see Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled). 

Here, prior to the initial rating decision in this matter, an October 2001 letter informed the Veteran of the elements that must be met to establish entitlement to service connection, and also provided notice of the Veteran's and VA's respective responsibilities for obtaining relevant records on his behalf.  Further, in accordance with the Board's June 2007 remand directive, letters dated in June 2008 and December 2009 provided general notice of the degree of disability and effective date elements, gave examples of the types of evidence that could be submitted in support of a higher rating, and informed the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence on his behalf.  The Veteran had ample opportunity to provide additional information and evidence before his claim was readjudicated and a rating decision and supplemental statements of the case (SSOC's) were issued in January 2012 and June 2012.  See Mayfield, 499 F.3d at 1323.  Therefore, the duty to notify has been satisfied.  See id.  Moreover, because this appeal stems from a granted claim of service connection, any defect in the VCAA notice provided has not prejudiced the Veteran's claim, and no such defect has been alleged.  See Goodwin, 22 Vet. App. at 136. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service treatment records and VA examination reports are in the claims file.  The Veteran's private treatment records have also been associated with the file to the extent possible.  He also identified records from the Podiatric Residency Institute.  However, there is a July 2001 letter in the file from the Veteran's treating physician at this facility notifying him that his records had been destroyed.  Thus, any efforts to obtain records from this facility would be futile.  38 C.F.R. § 3.156(c).  The Board notes that the physician stated in this letter that the Veteran had undergone surgeries at this facility in 1981 and 1984.  The Veteran's previous foot surgeries and their residuals are already established by the evidence of record, and thus these records are not needed to support this history.  Moreover, they would not show the level of disability for the period of time on appeal, which does not begin until 2001.  The Veteran has not identified any other records that he wanted VA to obtain or that he felt were relevant to the present claim.  Thus, the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.

Here, in accordance with the Board's June 2007 remand directives, an appropriate VA foot examination was performed in July 2011.  The examiner also issued a November 2011 addendum to the examination report.  The examination report and addendum are adequate for the purpose of making a decision on this claim.  In this regard, the examiner reviewed the claims file and medical history, conducted an examination of the Veteran and recorded the clinical findings, and provided a clear explanation for the opinion stated which is consistent with the examiner's findings and the credible evidence of record.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ) (citing  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The examination report is also fully responsive to the Board's remand directives, to include addressing the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), specifying range of motion measurements, and providing an opinion as to whether the overall disability is moderate, moderately severe, or severe in nature.  There are no significant inconsistencies or ambiguities in the examination report, and the claimant has not submitted a specific challenge to its adequacy or thoroughness, or the competency of the examiner.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-1291.  The Board notes that a VA foot examination was performed in October 2002.  Accordingly, VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.  

The Veteran argues, in part, that the July 6, 2011 effective date of the assignment of a 20 percent rating, which was based on the July 2011 VA examination report, would have been earlier if a VA examination had been provided more proximately in time to the Board's June 2007 remand.  Documentation in the claims file shows that the initial examination request was issued in November 2008.  According to a May 2008 deferred rating decision, the RO intended to wait for additional evidence after mailing the June 2008 VCAA notice letter to the Veteran before scheduling the examination.  Thereafter, as is well documented by e-mail printouts, statements by the Veteran, and letters from the Veteran's representative, the Veteran was transferred to a new correctional facility and VA had ongoing difficulties obtaining clearance for a VA examiner to access the facility and examine the Veteran.  In this regard, the facility had a new warden who had not yet set up procedures for obtaining clearance for outside medical personnel to gain access to it.  Thus, the prolonged period of time that elapsed between the Board's June 2007 remand and the July 2011 VA examination was not a result of fault on the part of VA, but was rather due to circumstances beyond its control.  

Further, irrespective of whether VA was at any fault in the delay of the VA examination, the Board finds it unlikely that an earlier VA examination would have resulted in an earlier effective date of the 20 percent rating, at least from the standpoint of the merits of the claim.  In this regard, the VA examiner opined in the November 2011 addendum that the Veteran's right fifth metatarsal fracture residuals were no more than moderate in nature, and supported this finding with a complete explanation.  Although he had stated in the July 2011 VA examination report that the Veteran's disability had likely worsened since the October 2002 VA examination, this opinion was not based on current clinical findings.  Indeed, as discussed below, the discussion leading up to this conclusion only mentioned the Veteran's earlier medical history of past surgeries many years prior to the October 2002 VA examination.  It was based on this history that the VA examiner assumed that the Veteran's disability had worsened rather than on the current objective clinical evidence.  Most importantly, the VA examiner found the Veteran's disability to be no more than moderate in nature.  Thus, even if it had worsened since October 2002, it remained no more than moderate, as opposed to moderately severe or severe in nature.  While the RO nevertheless granted a 20 percent rating effective the date of this examination report for a "moderately severe" disability, the VA examiner himself only found it to be moderate at the time of the July 2011 VA examination.  Moreover, the discussion in the January 2012 SSOC granting the increased rating suggests that the grant was not based on current service-connected pathology but rather on the surgical history of a bunionectomy in the 1980's (for which service connection has not been established) and also on the nonservice-connected pathology associated with the first right metatarsal.  In short, even assuming that the VA examiner's current findings were applicable to an earlier stage of the claim, they would not necessarily support entitlement to a 20 percent rating.  Thus, there has been no prejudice to the Veteran in the delay of the July 2011 VA examination which, as discussed above, was for reasons largely beyond VA's control.  

Accordingly, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  Any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication," and no such defect has been shown, as discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show that the error was harmful by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Therefore, the Board may proceed with appellate review.  

As shown in the above discussion, the RO has substantially complied with the Board's June 2007 remand directives to send a VCAA notice letter with regard to the degree of disability and the effective date, to provide a VA examination which addresses the DeLuca criteria, and then to readjudicate the issue on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Analysis

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent prior to July 6, 2011, and in excess of 20 percent as of July 6, 2011 for his service-connected residuals of a right fifth metatarsal fracture.  For the reasons that follow, the Board concludes that increased ratings are not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012).

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's right fifth metatarsal fracture residuals have been rated by analogy under DC 5299-5284 for "foot injuries, other."  See 38 C.F.R. § 4.71a.  In this regard, when a condition is not directly mentioned by the rating criteria, it will be permissible to evaluate it under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2012); Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010).  Indeed, although the RO characterized the rating under DC 5284 as an analogous rating with the use of "99" in accordance with 38 C.F.R. § 4.27 (2012), DC 5284 is expressly applicable to injuries of the foot not listed in the other diagnostic codes pertaining to foot conditions, and thus in this respect is not an analogous rating but one which directly addresses this type of disability.  

Under DC 5284, a 10 percent rating is assigned moderate injuries of the foot; a 20 percent rating is assigned moderately severe injuries of the foot; and a 30 percent rating is assigned severe injuries of the foot.  See 38 C.F.R. § 4.71a.  A 40 percent rating is assigned when there is actual loss of use of the foot.  Id., NOTE. 

With regard to disabilities of the musculoskeletal system, painful motion is an important factor of disability.  38 C.F.R. §  4.59 (2012).  Thus, section 4.59 of the regulations advises that the intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  

At the outset, it is helpful to clarify that the Veteran has several pathologies of the right foot in addition to the residuals of a right fifth metatarsal fracture, including a deformity and arthritis of the right first metatarsal, a fused talus and navicular bones which has been characterized as a congenital abnormality, degenerative changes of the mortise joint, right ankle arthritis, and scars.  See, e.g. June 2007 private x-ray report and July 2011 VA examination report.  However, only his residuals of the right fifth metatarsal fracture, a scar, and right ankle arthritis have been service-connected.  Service connection has not been established for the other right foot disorders, including the first right metatarsal disability and residuals of a bunion and bunionectomy during the 1980's secondary to the right first metatarsal pathology.  Moreover, it is only the evaluation of the right fifth metatarsal fracture that is on appeal.  

According to the October 2002 VA examination report, the Veteran underwent surgery of the right fifth metatarsal in 1982.  In terms of current symptoms, he stated that his right foot was painful on the lateral aspect during cold weather.  He also noted crepitus in the lateral aspect of the foot.  He did not wear any special type of shoes, but was more comfortable with tennis shoes.  He had right foot pain if he stood more than five minutes or walked for half a day.  He denied pain at rest.  On examination, the Veteran had slightly reduced dorsiflexion of the right foot at 10 degrees which was painful.  Plantar flexion was to 45 degrees and not painful.  Inversion, eversion, and abduction were to 30 degrees, 20 degrees, and 10 degrees bilaterally without pain.  The examiner rendered a diagnosis of a fifth metatarsal fracture of the right foot with arthralgia.  An accompanying x-ray study showed some degenerative changes in the right first metatarsal phalangeal joint and a wire suture in the proximal phalanx of the great toe from previous surgery.  There was also a wire suture at the base of the fifth metatarsal bone.  The interpreter's impression was that the x-ray report revealed no acute abnormality.

An April 2005 private treatment record reflects that the Veteran had a podiatric condition of such severity that the use of corrective or athletic-type walking shoes was required when ambulating.  

A March 2006 private treatment record states that the Veteran had a right foot deformity status post surgery of the right foot, but does not further specify the deformity.  

A March 2007 private treatment record reflects findings of a bony protrusion of the right hallux. 

A June 2007 private x-ray study of the right foot revealed metal sutures over the base of the fifth metatarsal and base of the first digit proximal phalanx.  Degenerative changes were noted at the first metatarsophalangeal joint.  The bones of the ankle and foot were intact.  There were at least mild degenerative changes suspected at the mortise joint and a developmental anomaly identified at the mid foot.  It was noted that the talus and navicular were fused and may have developed as a single bone. 

A July 2007 private treatment record reflects findings of osteoarthritis of the first metatarsophalangeal joint with an osteophyte on the dorsal aspect and decreased dorsal range of motion.  The plan was to consider surgical correction of the first metatarsophalangeal joint with a joint implant. 

Private treatment records dated in March 2008 and May 2008 reflect follow-up of consideration of surgical joint replacement of the right first metatarsophalangeal joint (also referred to as the "right great toe").  They make no mention of the fifth metatarsal joint.

There is also a private treatment record with the date partly crossed out but which appears to be dated in 2005 and which is likely dated between 2005 and 2007 given its location among other private records in the file.  This record reflects that the Veteran had pain in the right ankle and the first metatarsophalangeal joint.   

Another private treatment record also undated but was likely generated between 2005 and 2007 based on its location among other private records in the file states that the Veteran had right foot pain with erythema. 

At the July 2011 VA examination, the Veteran reported that x-rays taken in the early 1980's showed a fragment floating in the fifth metatarsal.  He underwent two surgeries but the bone would not heal.  He eventually had internal fixation with wiring.  A few months later he had a bunion removed from the first metatarsal phalangeal joint on his great toe.  It was noted that the first surgery was done in 1981 and the second surgery was done in 1982.  The VA examiner noted in the report that the Veteran's medical records included a December 2010 x-ray study which showed arthritis of the right great toe and at the base of the fifth metatarsal.  It also showed that the distal end of the proximal phalanx of the fifth toe was deformed.  In terms of current symptoms, the Veteran described pain that was a 5 or 6 out of 10 in severity.  He reported significant flare-ups when he woke in the morning at which time the pain was a 7 or 8 out of 10.  He could not stand for a few minutes until he stretched and moved the foot.  After half an hour he was able to stand on it.  In the evenings the pain was also a 7 or 8 out of 10.  There was no swelling of the foot or giving way.  He stated that the pain was around the great toe.  

On examination, the Veteran had pain, weakness, stiffness, fatigability, and lack of endurance of the right foot.  He had pain on rest and with standing and walking.  Treatment consisted mainly of medications.  He denied any additional limitation of motion or functional impairment during flare-ups.  The Veteran used a cane with his right hand and wore orthopedic shoes with inserts.  He could not stand for more than 10 minutes, even when using his cane, and could not walk more than a quarter of a mile.  On examination, the Veteran walked with a cane and favored his right lower extremity.  There were no deformities of the feet.  There was tenderness to the malleoli extending laterally to the foot.  There was also a small, palpable mass in this area.  Palpation of the right great toe showed a lot of tenderness.  He had reduced flexion of the big toe by 5 degrees.  Extension appeared normal.  Motor power of the big toe was 5/5.  All other toes showed full and normal range of motion with no loss of range of motion on repetitive testing.  After three attempts, the Veteran big toe had the same range of motion as the first attempt.  The metatarsal showed full and normal range of motion.  There was significant tenderness of the right first metatarsophalangeal joint of the first toe.  All other toes were normal.  There was also a bony mass on the first metatarsophalangeal joint which was a quarter inch in diameter and slightly tender.  A sensory examination of the right foot was normal.  

The examiner diagnosed a fracture of the right fifth metatarsal with subsequent non-union and repeat surgeries performed with open reduction internal fixation.  There was a subsequent development of traumatic arthritis of the right fifth metatarsal.  The examiner also diagnosed residuals of a bunionectomy with subsequent development of limited range of motion of the right big toe and traumatic arthropathy.  In his discussion, the examiner summarized that the Veteran's residuals of the prior surgeries and injuries was "mainly pain on the right big toe, with reduced flexion of the right big toe."  The Veteran also had significant pain in his right foot in an area over the talonavicular joint.  The examiner went over the Veteran's medical history again, including the in-service history and the surgeries in the 1980's, noted the reduced range of motion of the big toe, and then concluded that "[f]or all these reasons, I must state that the veteran's right foot is as likely as not to have worsened since his previous compensation and pension examination."  The examiner also noted in this regard that the Veteran walked with an antalgic gait and was limited in his ability to walk and stand. 

In the November 2011 addendum, the examiner was asked to address whether the Veteran's impairment of the right foot was moderate, moderately severe, or severe in nature.  The examiner stated that the "problem was mainly in the great toe with a 5 degree reduction in [range of motion] on flexion only."  The examiner specified that normal range of motion was from 0 to 50 degrees, and the Veteran was able to flex the big toe to 45 degrees.  The rest of the range of motion was normal, and the rest of the toes, metatarsophalangeal joints and metatarsals showed full and normal range of motion, including on repeat testing.  Thus, the examiner concluded that the impairment of the right foot was moderate. 

Based on the relevant evidence of record discussed above, the Board finds that the Veteran's service-connected residuals of a fracture of the right fifth metatarsal have been manifested by no more than moderate impairment prior to July 6, 2011 and moderately severe impairment as of July 6, 2011.  There is no evidence that the Veteran has had significant pain or reduced functioning associated with the right fifth metatarsal, which is otherwise known as the little toe.  Rather, his symptoms and functional limitations have been associated with the right first metatarsophalangeal joint, which is otherwise known as the big toe.  See 38 C.F.R. § 4.71a, Plate IV (showing that the first metatarsal refers to the big toe, and the fifth metatarsal to the little toe).  The private treatment records dated in 2007 and 2008 also confirm that the right first metatarsophalangeal joint, which was being considered for joint replacement, referred to the "right great toe."  See May 2008 private treatment record.  Indeed, the private treatment records dating from 2005 to 2008 only specifically mention the right first metatarsal and the right ankle.  They do not reference the fifth metatarsal.  Further, the slightly reduced dorsiflexion of the right foot noted in the October 2002 VA examination report is not associated with the fifth metatarsal.  Rather, dorsiflexion pertains to range of motion of the ankle.  See 38 C.F.R. § 4.71a, Plate II (providing that normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees).  The July 2011 VA examination also reflects that the Veteran's residuals were "mainly pain on the right big toe, with reduced flexion of the right big toe."  

Thus, the Veteran's right foot pain and limited functioning, including with regard to standing and walking, have mainly been associated with pathology of his right first metatarsal or big toe, for which service connection has not been established, and with his right ankle, the evaluation of which is not on appeal.  Moreover, the October 2002 and July 2011 VA examination report do not state that the Veteran has had pain or limited functioning associated with his right fifth metatarsal.  Indeed, the November 2011 VA addendum states that apart from the slightly reduced motion of the right big toe by 5 degrees, the Veteran's other toes of the right foot had no limitation of motion, including on repeat testing.  

Thus, based on the fact that the Veteran's right fifth metatarsal has not been productive of limited functioning during the pendency of this appeal, the Board finds that it is no more than moderate in nature.  The July 2011 VA examiner likewise found in the November 2011 addendum that the Veteran's right foot disorder was no more than moderate as it was principally manifested by pain and slightly reduced motion of the right big toe.  The fact that the Veteran has a wire suture at the base of the fifth metatarsal bone from a previous surgery, as well as arthritis at the base and a deformity at the distal end of the proximal phalanx does not show that this disability is more than moderate in nature when the Veteran has no significant symptoms or impairment associated with his right little toe.  The private treatment records are especially probative on this issue, as they only mention complaints of pain associated with the right first metatarsal, for which surgery was contemplated.  The Veteran had every incentive when seeking treatment to give a complete and accurate account of his present symptoms in these records, and yet did not mention the right fifth metatarsal.  See White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

In sum, in the absence of significant pain or limitations associated with the right fifth metatarsal as opposed to other areas of the foot including the first metatarsal, the ankle, and the talonavicular joint (as stated in the July 2011 VA examination report), the criteria for a rating in excess of 10 percent prior to July 6, 2011, and in excess of 20 percent as of July 6, 2011, have not been met.  See 38 C.F.R. § 4.71a, DC 5284. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The Court held in DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) that these factors are not subsumed by the criteria set forth in relevant diagnostic codes.  

In this case, although the July 2011 VA examiner noted weakness, stiffness, fatigability, and lack of endurance with regard to the right foot, he did not find that these symptoms and functional limitations pertained to the right fifth metatarsal.  Rather, he specifically stated that the Veteran's symptoms were mainly associated with the right first metatarsal, the right ankle, and the right talonavicular joint.  He further stated in the November 2011 addendum that the other digits of the right foot did not exhibit limitation of motion during initial and repeat testing.  Thus, ratings in excess of 10 percent prior to July 6, 2011, and in excess of 20 percent as of July 6, 2011 are not warranted for pain, weakness, stiffness, fatigability, or lack of endurance, as the evidence does not show additional disability beyond what has already been compensated with regard to the right fifth metatarsal. 

Even if the Veteran's right first metatarsal (or right big toe) were considered part of his service-connected pathology of the right foot, the July 2011 VA examiner stated that it was no more than moderate in nature given the fact that even on repeat testing its range of motion was not limited by more than 5 degrees.  Thus, there are no clinical findings showing additional disability of the right great toe beyond the evaluations currently assigned.  The Veteran's symptoms of pain and lack of endurance, to the extent they are associated with his right great toe, thus do not warrant a higher evaluation, as they are already contemplated in the assignment of 10 percent and 20 percent ratings.  Indeed, his symptoms of pain have also been associated with the right ankle and talonavicular joint and to that extent are not part of the current evaluation.  

The Board accords more weight to the VA examiner's findings than to the Veteran's descriptions of his symptoms and functional limitations, as the former represents the objective clinical evaluation of a medical professional who concluded based on a review of the medical history and an examination of the Veteran that this disability was no more than moderate in nature, and supported this conclusion with a full explanation.  The Veteran, by contrast, is a layperson and thus does not possess the medical expertise to determine accurately whether his service-connected pathology of the right foot is considered moderate, moderately severe, or severe from a medical standpoint.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

In any event, because the Veteran's first metatarsal pathology of the right foot has not been service-connected, higher evaluations based on the Veteran's reported symptoms and functional limitations are not warranted, as they have only been associated with the right first metatarsal rather than the fifth metatarsal.  To the extent he has pain associated with the fifth metatarsal of the right foot, the evidence does not show that this pain alone has resulted in any functional impairment and thus it does not warrant ratings in excess of 10 and 20 percent evaluations already assigned. 

Although the July 2011 VA examiner found it likely that the Veteran's right foot disability had worsened since the October 2002 VA examination, there are no objective clinical findings to support higher evaluations than those already assigned, for the reasons discussed above.  Indeed, the examiner made it clear from his discussion that the "likely" worsening was not grounded in any clinical findings made on examination, but rather was simply an assumption based on the Veteran's medical history of prior surgeries during the 1980's and the initial injury during service.  Most significantly, the VA examiner found that the Veteran's current pathology of the right foot was currently not more than moderate in nature, even after any worsening since the October 2002 VA examination.  Thus, the 20 percent rating assigned as of July 6, 2011, which correlates with "moderately severe" rather than moderate right foot disabilities, amply compensates for any worsening of the Veteran's service-connected pathology.  See 38 C.F.R. § 4.71a, DC 5284.  Likewise, the 10 percent evaluation prior to July 6, 2011 adequately compensates for the moderate nature of the disability found in the July 2011 VA examination report.  See id.  In short, there is no evidence showing a moderately severe disability prior to July 6, 2011, or a severe disability as of July 6, 2011. 

The Board has considered other potentially applicable diagnostic codes.  Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a.  Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

Here, because compensation has already been assigned for the Veteran's right fifth metatarsal fracture residuals, a separate rating under DC 5003 would only compensate the Veteran twice for the same disability under various diagnoses, in violation of the rule against pyramiding.  38 C.F.R. § 4.14.  There is also no evidence of multiple arthritic involvement of two or more minor joint groups of the right foot with occasional incapacitating exacerbations for which service connection has been established, as only the Veteran's right fifth metatarsal fracture residuals have been service-connected.

Diagnostic Code 5283 pertains to malunion or nonunion of the tarsal or metatarsal bones.  Under DC 5283, a 10 percent rating is assigned when the malunion or nonunion is moderate, a 20 percent rating is assigned when it is moderately severe, and a 30 percent rating is assigned when it is severe.  A 40 percent rating is assigned for actual loss of use of the foot.  In this case, although the Veteran had a fracture of the right fifth metatarsal with subsequent non-union and repeat surgeries performed with open reduction internal fixation, the evidence does not show nonunion or malunion during the pendency of this claim.  The October 2002 and June 2007 x-ray studies were not interpreted as showing nonunion or malunion of the right fifth metatarsophalangeal joint, and the December 2010 x-ray study discussed in the July 2011 VA examination report also apparently made no mention of malunion or nonunion of the joints in the small right toe.  Moreover, even assuming that nonunion or malunion were present, the 10 percent and 20 percent evaluations assigned under DC 5284 already compensate for any disabling effects of this pathology.  Thus, a separate rating is not be warranted under DC 5283, as it would compensate the Veteran twice for the same disability and thus violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

The other diagnostic codes pertaining to foot disabilities, including DC 5276 (flatfoot), DC 5277 (weak foot), DC 5278 (claw foot or pes cavus), DC 5279 (metatarsalgia, anterior, or Morton's disease), DC 5280 (hallux valgus, unilateral), DC 5281 (hallux valgus, severe), and DC 5282 (hammer toe), do not apply, as the Veteran does not have service-connected pathology relevant to these diagnostic codes.  See 38 C.F.R. § 4.71a.  

Accordingly, a rating in excess of 10 percent prior to July 6, 2011, and in excess of 20 percent as of July 6, 2011, is not warranted.  Rather, the Veteran's service-connected right fifth metatarsal fracture residuals most closely approximate the criteria for the evaluations already assigned.  Thus, a higher rating may not be assigned for any period during the pendency of this claim.  See Fenderson, 12 Vet. App. at 126. 

In the Court's memorandum decision vacating the Board's March 2005 decision insofar as it denied entitlement to a rating in excess of 10 percent, the Court found that the October 2002 VA examination was inadequate as it did not address whether there was functional impairment due to excess fatigue, weakness, or incoordination as required under sections 4.40 and 4.45 of the regulations and DeLuca, 8 Vet. App. at 206-07.  The Court also found that the Board mischaracterized the criteria for a 20 percent rating under DC 5284, as it stated that such a rating was not warranted because the Veteran's service-connected right foot disability was not "severe."  See 38 C.F.R. § 4.71a.  As discussed above, a foot disorder need only be "moderately severe" to meet the criteria for a 20 percent rating under DC 5284, as opposed to "severe," for which a 30 percent rating is assigned.  Finally, the Court noted that the Board incorrectly referred to the Veteran's right fifth metatarsal disability as a right fifth "metacarpal" disability at times.  

The Board finds that the deficiencies in its March 2005 decision as identified by the Court have been rectified in the current decision.  The Veteran was afforded a new VA examination which addressed the DeLuca criteria, and the Board has found that even assuming the VA examiner's present findings were applicable in October 2002, it would not support a higher rating, for the reasons discussed above.  The Board has also found that the criteria for a "moderately severe" disability prior to July 6, 2011, and for a "severe" disability as of July 6, 2011 have not been met, in accordance with the criteria set forth in DC 5284.  Finally, the Board has consistently referred to the Veteran's service-connected disability as residuals of a right fifth metatarsal fracture.  

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2012).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that his right fifth metatarsal disability is sufficiently incapacitating as to prevent him from maintaining or obtaining substantially gainful employment.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised.  See id.  Moreover, the Veteran has been incarcerated throughout the pendency of this claim.  If such incarceration is for a felony, a TDIU may not be assigned for the period on appeal.  See 38 U.S.C.A. § 5313(c) (West 2002).

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Referral for extraschedular consideration is not warranted.  To the extent the Veteran's residuals of a fracture of the right fifth metatarsal are manifested by pain, weakness, lack of endurance, fatigability, incoordination, and/or limited range of motion, these symptoms and functional impairment are expressly addressed by the schedular criteria, including sections 4.40, 4.45, 4.59, and DC's 5003 and 5284.  There are no other symptoms or functional impairments shown in the evidence of record.  Thus, there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  As noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Rather, the disability must be "exceptional" or "unusual."  

In short, a comparison of the Veteran's right fifth metatarsal fracture residuals and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, such factors have not been alleged by the Veteran or otherwise shown or suggested by the evidence of record.  Therefore referral for extraschedular consideration is not warranted.  See id.

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent prior to July 6, 2011, and in excess of 20 percent as of July 6, 2011 for residuals of a fifth metatarsal fracture of the right foot is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an initial rating in excess of 10 percent prior to July 6, 2011, and in excess of 20 percent as of July 6, 2011 for residuals of a fifth metatarsal fracture of the right foot is denied.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


